                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE G. DEWS                        :           CIVIL ACTION
                                      :
       v.                             :
                                      :
CYNTHIA LINK, Ex-Superintendent,      :
SCI-Graterford, MS. DJANAH            :
MCCOLLOUGH, Correctional Officer,     :
SCI-Graterford, SERGEANT PEDRO        :
MIRABEL, Correctional Officer, SCI-   :
Graterford, MR. JOSEPH C.             :
KORSZNIAK (CHCA) In His Individual    :
Capacity and His Official Capacity As :
Corrections Health Care Administrator :
Of SCI-GRATERFORD, PENNSYLVANIA :
DEPARTMENT OF CORRECTIONS,            :
BRITTANY HUNER, In Her Individual     :
Capacity and Her Official Capacity As :
Corrections Health Care Administrator :
Of SCI Phoenix and KEVIN PURIFOY,     :
In His Individual Capacity            :           NO. 18-4285


                                       ORDER

      NOW, this 2nd day of June, 2021, upon consideration of the Motion of Defendants

Cynthia Link, Brittany Huner, and Pennsylvania Department of Corrections to Partially

Dismiss First Amended Complaint (Doc. No. 47) and the Motion of Defendant Joseph C.

Korzniak to Partially Dismiss First Amended Complaint (Doc. No. 50), and the plaintiff’s

responses, it is ORDERED that the motions are GRANTED in part and DENIED in part.

      IT IS FURTHER ORDERED:

      1.     Counts VII and VIII against defendants Cynthia Link and Joseph C.

Korszniak are DISMISSED.

      2.     Counts VII and VIII against defendant Brittany Huner in her individual

capacity are DISMISSED.
       3.     Counts VII and VIII against defendant Brittany Huner in her official capacity

are DISMISSED to the extent plaintiff seeks monetary damages.

       4.     To the extent the motion seeks to dismiss Counts VII and VIII against

defendant Brittany Huner in her official capacity for prospective relief, it is DENIED.

       5.     To the extent the motion seeks to dismiss Count IX against the

Pennsylvania Department of Corrections, it is DENIED.



                                                 /s/ Timothy J. Savage
                                                 TIMOTHY J. SAVAGE, J.
